DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
Information Disclosure Statement
The information disclosure statement(s) (IDS) submitted on 12/16/19; 5/18/21 has/have been acknowledged and is/are being considered by the Examiner.
Specification
The disclosure is objected to because of the following informalities: the first paragraph of the specification should be updated to indicate the present status of the priority application.
Appropriate correction is required.

Claim Rejections - 35 USC § 112
The following is a quotation of 35 U.S.C. 112(b):
(b)  CONCLUSION.—The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the inventor or a joint inventor regards as the invention.


The following is a quotation of 35 U.S.C. 112 (pre-AIA ), second paragraph:
The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the applicant regards as his invention.


Claims 21-40 are rejected under 35 U.S.C. 112(b) or 35 U.S.C. 112 (pre-AIA ), second paragraph, as being indefinite for failing to particularly point out and distinctly claim the subject matter which the inventor or a joint inventor (or for applications subject to pre-AIA  35 U.S.C. 112, the applicant), regards as the invention.
Claim 21 recites the limitation "the memory" in line 12.  There is insufficient antecedent basis for this limitation in the claim.
Claim 21 recites the limitation "threshold" in line 19.  This is vague as it is unclear if this is the same limitation as the threshold in lines 5 or 9, or if this is a new limitation.
Claim 21 recites the limitation "a respective VT of VF number of intervals" in line 26.  This is vague as it is unclear if this is the same limitation as “a respective VT or VF number of intervals” in line 19, or if this is a new limitation.
Claim 21 recites the limitation "threshold" in line 26.  This is vague as it is unclear if this is the same limitation as the threshold in lines 5, 9 or 19, or if this is a new limitation.
Claim 21 recites the limitation "threshold" in line 29.  This is vague as it is unclear if this is the same limitation as the threshold in lines 5, 9, 19 or 26, or if this is a new limitation.
Claim 21 recites the limitation "threshold" in line 31.  This is vague as it is unclear if this is the same limitation as the threshold in lines 5, 9, 19, 26 or 29, or if this is a new limitation.
Claim 21 recites the limitation "rejection criteria" in line 31.  There is insufficient antecedent basis for this limitation in the claim.
Claims 22-31 are rejected for inheriting the same deficiencies as claim 21.
Claim 23 rejected under 35 U.S.C. 112(b) or 35 U.S.C. 112 (pre-AIA ), second paragraph, as being incomplete for omitting essential elements, such omission amounting to a gap between the elements.  See MPEP § 2172.01.  The omitted elements are: a means for determining amplitude ratios, t-wave analysis, peak . 
Claim 23 recites the limitation "the processor" in line 1.  There is insufficient antecedent basis for this limitation in the claim.
Claim 23 recites the limitation "rejection criteria" in line 2.  There is insufficient antecedent basis for this limitation in the claim.
Claim 24 recites the limitation "a memory" in line 1.  This is vague as it is unclear if this is the same memory or a different memory as the one recited in claim 21.
Claim 24 recites the limitation "the time segments" in line 7.  There is insufficient antecedent basis for this limitation in the claim.
Claim 29 recites the limitation "the processor" in line 1.  There is insufficient antecedent basis for this limitation in the claim.
Claim 29 recites the limitation "rejection criteria" in line 2.  There is insufficient antecedent basis for this limitation in the claim.
Claim 29 rejected under 35 U.S.C. 112(b) or 35 U.S.C. 112 (pre-AIA ), second paragraph, as being incomplete for omitting essential elements, such omission amounting to a gap between the elements.  See MPEP § 2172.01.  The omitted elements are: a means for determining noise, t-wave analysis, morphology analysis and r-wave rejection criteria.  It is noted that the claim requires specific criteria but the device fails to include any circuitry and or analysis means to perform the claimed analysis to determine if the criteria is met or not. 
Claim 30 recites the limitation "the implantable medical device" in lines 1-2.  There is insufficient antecedent basis for this limitation in the claim.
Claim 31 recites the limitation "the implantable medical device" in lines 2-3.  There is insufficient antecedent basis for this limitation in the claim.
Claim 32 recites the limitation "threshold" in line 16.  This is vague as it is unclear if this is the same limitation as the threshold in lines 4 or 8, or if this is a new limitation.
Claim 32 recites the limitation "a respective VT of VF number of intervals" in line 23.  This is vague as it is unclear if this is the same limitation as “a respective VT or VF number of intervals” in line 16, or if this is a new limitation.
Claim 32 recites the limitation "threshold" in line 23.  This is vague as it is unclear if this is the same limitation as the threshold in lines 4, 8 or 16, or if this is a new limitation.
Claim 32 recites the limitation "threshold" in line 26.  This is vague as it is unclear if this is the same limitation as the threshold in lines 4, 8, 16 or 23, or if this is a new limitation.
Claim 32 recites the limitation "threshold" in line 27.  This is vague as it is unclear if this is the same limitation as the threshold in lines 4, 8, 16, 23 or 26, or if this is a new limitation.
Claim 32 recites the limitation "rejection criteria" in line 27.  There is insufficient antecedent basis for this limitation in the claim.
Claims 33-40 are rejected for inheriting the same deficiencies as claim 32.
Claim 34 rejected under 35 U.S.C. 112(b) or 35 U.S.C. 112 (pre-AIA ), second paragraph, as being incomplete for omitting essential elements, such omission a means for determining amplitude ratios, t-wave analysis, peak amplitudes and morphology analysis.  It is noted that the claim requires specific criteria but the method fails to include any analysis means to perform the claimed analysis to determine if the criteria is met or not. 
Claim 34 recites the limitation "rejection criteria" in line 1.  There is insufficient antecedent basis for this limitation in the claim.
Claim 35 recites the limitation "the time segments" in lines 8-9.  There is insufficient antecedent basis for this limitation in the claim.
Allowable Subject Matter
Claims 21-40 are rejected under 35 USC 112 only.  The subject matter for the independent claims could not be found or was not suggested in the prior art.  The prior art of record fails to teach or reasonably suggest, within the context of the other claimed elements, the concept of determining in response to determining that both the first and second VT/VF counters exceed a respective interval threshold in combination with the other limitations of the claim.
The closes prior art Zhang (U.S. Pub. 2011/0270102) discloses a single vector with a single VT counter, but fails to discloses the combination of a first vector/VT counter with a second vector/VT counter.  
Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to REX R HOLMES whose telephone number is (571)272-8827. The examiner can normally be reached Monday-Thursday 7:00AM-5:30PM.

If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Jennifer McDonald can be reached on 571-270-3061. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.





/REX R HOLMES/           Primary Examiner, Art Unit 3792